Fowler, S.
This is an application by His Excellency F. Javier Salas, the Spanish consul-general at the port of New York, who is also the administrator herein, for order authorizing and permitting him as such administrator to sell certain patent rights which belong to this estate. All the facts concerning the proposed sale are set forth in the petition, but it is unnecessary to allude to them in detail. It will suffice to say that applications of this character are only granted by the surrogate when it appears that such unusual or peculiar circumstances exist as would render it inadvisable or inexpedient on the part of a personal representative of an estate to dispose of property belonging to an estate in the ordinary manner upon the administrator’s own responsibility. Such matters should be left to the discretion of the representative of the estate, and it is only where exceptional circumstances exist that the surrogate should exercise *461the authority conferred upon him by section 2685 of the Code of Civil Procedure. Matter of Goldfarb, 93 Misc. Rep. 401; Matter of Schleif, 169 N. Y. Supp. 814. No exceptional or unusual circumstances exist in respect to this matter. The administrator therefore should assume the responsibility of his position and dispose of the property to the best of his ability and with ordinary business prudence.
Application denied.